Certificate of Service
I hereby certify that on i" a WV 5 Le ) G , | gave the foregoing First
Amended Complaint to the staff member at the Chillicothe Correctional
Center who is responsible for filing documents using the CM/ECF with the
Clerk of the Court for the United States District Court for the Western District
of Missouri by using the CM/ECF system. I certify that all participants in the

case are registered CM/ECF users and that service will be accomplished by the

Kui hh

Refirla Williams

CM/ECF system.

Case 5:19-cv-06018-GAF Document 22 Filed 05/09/19 Page 1 of 24
 

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF MISSOURI
ST. JOSEPH DIVISION

Regina Williams,

Plaintiff, Case No. 19-6018-CV-SJ-GAF

Vv.

Corizon Health, in its Official Capacity
and in its Individual Capacity,

Thomas K. Bredeman, in his Official
Capacity and in his Individual Capacity,
Stormi Moeller in her Official Capacity
and in her Individual Capacity, Jenny
Meehan in her Official Capacity and in
her Individual Capacity, Karen Epperson
in her Official Capacity and in her
Individual Capacity, and Valacia Kirby
in her Official Capacity and in her
Individual Capacity,

eee ee ee ee ee ee eee ee eee

Defendants.

FIRST AMENDED COMPLAINT
AND NOW comes the Plaintiff, Regina Williams, Pro Se and files the
within First Amended Complaint and in support thereof respectfully states the
following:
PRELIMINARY STATEMENT
1. This is an action for money damages brought pursuant to the

Fourteenth and Eighth Amendments of the United States Constitution and the

Case 5:19-cv-06018-GAF Document 22 Filed 05/09/19 Page 2 of 24
Civil Rights Act of 1871, as codified at 42 U.S.C. § 1983 against Corizon LLC,
Thomas K. Bredeman, MD; Stormi Moeller, RN; Jenny Meehan, RN; Valacia
Kirby, RN; and Karen Epperson, MD. All defendants are being sued in both
their official capacity as well as their individual capacities. Defendants are
hereinafter referred to collectively as (“Defendants”).

2. Plaintiff is Regina Williams, (hereinafter referred to as “Williams”) and
is an adult individual, who at all times relevant hereto is currently, and has
been, in the custody of the Missouri Department of Corrections and confined at
the Chillicothe Correctional Center which is situated in the Western District of
Missouri. Williams brings this action against Defendants for injuries suffered
as a result of Defendants’ substantial and deliberate indifference to her health,
safety and welfare.

3. Defendants were negligent by, without limiting other acts and
behaviors: failing to honor Plaintiff's medical needs and prescriptions; failing to
properly diagnose and treat Plaintiff's medical conditions; failing to prescribe
the proper medications; prescribing incorrect or improper medications; failing
to order the necessary medical tests; failing to protect Plaintiff from harm from
improper medications that were prescribed or provided to her; administering
incorrect or improper medications to Plaintiff with deliberate indifference to
Plaintiff's pain and suffering. Defendants deprived Plaintiff of rights guaranteed

by the Eight and Fourteenth Amendments to the Constitution of the United

Case 5:19-cv-06018-GAF Document 22 Filed 05/09/19 Page 3 of 24
States. As a consequence of Defendants’ actions, Plaintiff suffered physical and
emotional injuries, emotional distress and deprivation of her constitutional
rights.

JURISDICTION AND VENUE

4. This Court has jurisdiction over the federal civil rights claim pursuant
to 28 U.S.C. §§ 1331 and 1343.

5. At all relevant times, the Plaintiff was an inmate confined within the
Missouri Department of Corrections.

6. Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b) and (c).

7. Divisional venue is in the Western District of Missouri because the
events leading to the claim arose in this district.

8. Plaintiff has exhausted all her available administrative remedies for all
claims through timely grievances setting forth the basis for her complaints,
when they occurred and who was involved, as is required by the Prison
Litigation Reform Act.

9. The Statute of Limitations has not run in this case because each time
Defendants prolong Plaintiffs agony by not easing her painful condition, it
marks a fresh infliction of punishment causing the Statute of Limitations to

Tun anew.

Case 5:19-cv-06018-GAF Document 22 Filed 05/09/19 Page 4 of 24
PARTIES

10. Plaintiff is an individual residing in Missouri. At all times relevant
hereto, Plaintiff was an inmate confined within the Missouri Department of
Corrections as is more fully set forth in 92 above.

11. Corizon, LLC (“Corizon”), at all relevant times, is and was a private
medical provider/carrier hired by the Missouri Department of Corrections to
provide medical care to inmates confined within the Chillicothe Correctional
Center. Corizon is responsible for providing, directing, supervising,
implementing and approving medical care for inmates at the facility, including
Plaintiff, as well as creating and implementing policies, procedures, customs,
and practices to protect the inmates from harm and to provide constitutionally
adequate medical care. Corizon acted under color of law as set forth below in
its provision of medical care to Plaintiff while she was an inmate in the custody
of the Missouri Department of Corrections, and in its establishing
unconstitutional patterns, practices, policies, procedures, customs, and
regulations with regard to the provision of medical care to Plaintiff and
inmates like Plaintiff. Corizon acted by and through its employees, servants
and agents (actual, ostensible and implied) including Defendants.

12. Thomas K. Bredeman (hereinafter “Bredeman”) at all relevant times,
is and was a physician and an agent, servant and/or employee of Corizon,

employed at the Chillicothe Correctional Center (hereinafter “CCC”). Plaintiff

Case 5:19-cv-06018-GAF Document 22 Filed 05/09/19 Page 5 of 24
believes, and therefore avers, that Bredeman is also an Assistant Regional
Medical Director for Corizon. Bredeman contracts and agrees with Corizon to
provide medical care to inmates in custody at the CCC, including Plaintiff, and
agreed to treat Plaintiff pursuant to Corizon’s policies and procedures.
Bredeman acted under the color of law in his providing of medical care to
Plaintiff while an inmate in the custody of CCC pursuant to, and in the course
and scope of, a contract or agreement with Corizon, in implementing and
following unconstitutional patterns, practices, policies, procedures, customs,
and regulations with regard to the provision of medical care to Plaintiff, and in
his decisions to deny and refuse reasonable medical care for Plaintiff's serious
medical needs while she was confined within CCC.

13. Karen Epperson (hereinafter “Eperson”), at all relevant times, is and
was a physician and an agent, servant and/or employee of Corizon, employed
at the CCC. Epperson contracts and agrees with Corizon to provide medical
care to inmates in custody at the CCC, including Plaintiff, and agreed to treat
Plaintiff pursuant to Corizon’s policies and procedures. Epperson acted under
the color of law in: her provision of medical care to Plaintiff while an inmate in
the custody of CCC pursuant to, and in the course and scope of, a contract or
agreement with Corizon, in implementing and following unconstitutional
patterns, practices, policies, procedures, customs, and regulations with regard

to the provision of medical care to Plaintiff, and in her decisions to deny and

Case 5:19-cv-06018-GAF Document 22 Filed 05/09/19 Page 6 of 24
refuse reasonable medical care for Plaintiff's serious medical needs while she
was an inmate in the custody of CCC.

14. Stormi Moeller (hereinafter “Moeller”), at all relevant times, is and
was a Registered Nurse and an agent, servant and/or employee of Corizon,
employed at the CCC. Moeller contracts and agrees with Corizon to provide
medical care to inmates in custody at the CCC, including Plaintiff, and agreed
to treat Plaintiff pursuant to Corizon’s policies and procedures. Moeller acted
under the color of law in: her provision of medical care to Plaintiff while an
inmate confined within the CCCC pursuant to, and in the course and scope of,
a contract or agreement with Corizon, in implementing and following
unconstitutional patterns, practices, policies, procedures, customs, and
regulations with regard to the provision of medical care to Plaintiff, and in her
decisions to deny and refuse reasonable medical care for Plaintiff's serious
medical needs while she was an inmate in the custody of the CCC.

15. Jenny Meehan (hereinafter “Meehan”), at all relevant times, is and
was a Registered Nurse and an agent, servant and/or employee of Corizon,
employed at the CCC. Plaintiff believes, and therefore avers, that Meehan was,
at least during some of the time between July 5, 2017 to April 29, 2019, the
Director of Nursing at the CCC. However, at all relevant times she was an
agent, servant and/or employee of Corizon. Meehan contracts and agrees with

Corizon to provide medical care to inmates in custody at CCC and agreed to

Case 5:19-cv-06018-GAF Document 22 Filed 05/09/19 Page 7 of 24
treat Plaintiff pursuant to Corizon’s policies and procedures. Meehan acted
under the color of law in: her provision of medical care to Plaintiff while an
inmate in custody of the CCC pursuant to, and in the course and scope of, a
contract or agreement with Corizon, in implementing and following
unconstitutional patterns, practices, policies, procedures, customs, and
regulations with regard to the provision of medical care to Plaintiff, and in her
decisions to deny and refuse reasonable medical care for Plaintiff's serious
medical needs white an inmate in the custody of the CCC.

16. Valacia Kirby (hereinafter “Kirby”), at all relevant times, is and was a
Registered Nurse and functioned in the capacity of a Nurse Practitioner and
was an agent, servant and/or employee of Corizon, employed at the CCC. Kirby
contracts and agrees with Corizon to provide medical care to inmates in
custody at CCC and agreed to treat Plaintiff pursuant to Corizon’s policies and
procedures. Kirby acted under the color of law in: her provision of medical care
to Plaintiff while an inmate in custody of the CCC pursuant to, and in the
course and scope of, a contract or agreement with Corizon, in implementing
and following unconstitutional patterns, practices, policies, procedures,
customs, and regulations with regard to the provision of medical care to
Plaintiff, and in her decisions to deny and refuse reasonable medical care for

Plaintiff's serious medical needs white an inmate in the custody of the CCC.

Case 5:19-cv-06018-GAF Document 22 Filed 05/09/19 Page 8 of 24
FACTUAL ALLEGATIONS

17. Starting in or about July, 2017 Plaintiff was diagnosed with a
serious back and/or spinal condition that has caused her continuous pain,
weakness and has made it necessary for her to be confined to a wheelchair
since on or about October 19, 2017.

18. As aresult of the serious back and/or spinal condition Plaintiff is
and has been unable to perform basic human needs without severe pain and
assistance from others.

19. According to medical records obtained by the Plaintiff, she is
suffering from foraminal stenosis, radiculopathy, neuropathy, as well as two
bulging discs in her spine.

20. Despite several requests from a nurse practitioner in or about 2017
and 2018, who was an agent, servant and/or employee of Corizon, that Plaintiff
receive additional X-Rays, an MRI, a CAT Scan, and be seen by a neurologist to
properly assess and treat her serious back condition, Bredeman has repeatedly
denied those requests.

21. On or about October 19, 2017 Moeller denied a request made by an
agent, servant and/or employee of Corizon for Plaintiff to receive a CAT Scan.

22. On or about December 21, 2017 Corizon denied another request
submitted by an agent, servant and/or employee of Corizon to have Plaintiff

evaluated by a chronic pain specialist.

Case 5:19-cv-06018-GAF Document 22 Filed 05/09/19 Page 9 of 24
23. On or about January 19, 2018 Kirby referred to Plaintiff as being
“lazy and fat” and also told Plaintiff that “there is nothing wrong with me” and
“I am exaggerating.”

24. On or about January 24, 2018 Kirby falsified Plaintiffs medical
record by stating that Plaintiff was “grimacing” before being touched during an
examination.

25. On or about March 13, 2018 Kirby alleged that Plaintiff was faking
the amount of pain she was in and overreacting.

26. On or about April 12, 2018 Plaintiff was unable to engage in
physical therapy because of the amount of excruciating pain she was
experiencing. Plaintiff believes, and therefore avers, that the physical therapist
also recommended that Plaintiff undergo an additional evaluation, which
request was denied by Corizon.

27. On or about May 2, 2018 Plaintiff was informed by an agent, servant,
and/or employee of Corizon that Corizon will not permit any further evaluation,
examination or additional tests to be performed concerning Plaintiffs ongoing
back condition and associated pain.

28. On or about May 18, 2018 Bredeman discontinued Plaintiff's
Tramadol that he had been prescribing after learning that Plaintiff had filed an
Informal Resolution Request, which is the administrative grievance procedure

used for inmates in the custody of the Missouri Department of Corrections.

Case 5:19-cv-06018-GAF Document 22 Filed 05/09/19 Page 10 of 24
29. On or about June 1, 2018, both Meehan and Epperson denied
Plaintiffs request to see a neurologist, to be treated for the excruciating pain
she was experiencing and be evaluated by a chronic pain provider.

30. Plaintiff believes, and therefore avers, that both Kirby and Epperson
made intentional false entries in Plaintiffs medical record and have had their
employment with Corizon terminated as a result of making false entries into
inmates’ records and/or not properly documenting Plaintiff's and other
inmates’ medical records.

31. Asa result of unnecessarily being confined to a wheelchair Plaintiff
has gained over 60 pounds since October, 2017.

32. Without the proper medical treatment, as the result of from
Defendants’ wrongful conduct, Plaintiff will continue to experience excruciating
pain, the possibility of being paralyzed and the continued loss of mobility in the
future.

33. As a result of Defendants’ conduct in failing to provide Plaintiff with
the proper medical care and the humiliation she has suffered as a result of
Kirby’s conduct as set forth in paragraphs 23 through 25 above, Plaintiff is now
required to take psychotropic medication.

COUNT-I AGAINST CORIZON
For Count I of her Complaint against Defendant Corizon, Plaintiff states

as follows:

10

Case 5:19-cv-06018-GAF Document 22 Filed 05/09/19 Page 11 of 24
34. Plaintiff hereby incorporates paragraphs 1 through 33 above as
though the same were fully set forth at length herein.

35. Defendant Corizon, has a direct responsibility by and through its
relationship with the State of Missouri to provide proper health care to Plaintiff
within the meaning of the Constitution, in that it is the very purpose of their
relationship.

36. Defendant Corizon is the health care provider contracted by the
Missouri Department of Corrections. Defendant Corizon knew about Plaintiffs
serious medical needs by and through contact with their medical personnel,
and through the administrative remedy process.

37. Defendant Corizon has a duty not to make policies or customs which
deny necessary medical treatment to inmates, such that those policies or
customs result in injury to Plaintiff or any other inmate.

38. Defendant Corizon breached those duties by making it a policy or
custom, or allowing its management and/or employees to follow a policy or
custom to deny inmates, including Plaintiff, necessary medical treatment, by:

(a) Failing to properly follow medical administration procedures;

(b) Delaying or failing to follow medical treatment and surgery process

protocols;

(c) Developing a standard practice of minimizing diagnoses and denying

or delaying necessary medical treatment to inmates in order to avoid the

11

Case 5:19-cv-06018-GAF Document 22 Filed 05/09/19 Page 12 of 24
overhead expense of such treatment; and/or

(d) Failing to respond to Plaintiff's grievance process complaint in a

timely manner, or at all.

39. Defendant Corizon’s policies, customs, or actions which deny Plaintiff
and other inmates medical treatment, resulted in and continues to result in
further pain and injury to Plaintiff, in that she will continue to experience
excruciating pain and suffering as a result of Defendant Corizon’s failure to
provide her with proper medical treatment for her back condition.

40. Defendant Corizon will continue to follow its policies and customs for
refusing to provide Plaintiff with medical treatment, as well as violate Plaintiffs
Constitutional rights towards Plaintiffs health, welfare, and severe pain and
suffering experienced by Plaintiff on a daily basis by refusing to honor
Plaintiff's request for necessary medical treatment and surgery.

41. Corizon’s actions or lack thereof, resulted in unnecessary and
wanton infliction of pain, which continues, as well as permanent injury to
Plaintiff.

WHEREFORE, Plaintiff Regina Williams respectfully asks this Court to
enter judgment in her favor and against Corizon LLC, for compensatory
damages, punitive damages, her taxable costs and such other legal and
equitable relief the Court deems appropriate, including an order directing

Defendant Corizon to provide Plaintiff the necessary medical treatment and

12

Case 5:19-cv-06018-GAF Document 22 Filed 05/09/19 Page 13 of 24
surgery to Plaintiff for her ongoing back condition.
COUNT-11 NEGLIEGENCE

For Count II of her Complaint against all Defendants, Plaintiff states as
follows:

42. Plaintiff hereby incorporates paragraphs lthrough 41 above as
though the same were fully set forth at length herein,

43. Plaintiff was a patient of the medical provider defendants Corizon
LLC, Thomas K. Bredeman, M.D., Karen Epperson, M.D. Stormi Moeller, RN,
Jenny Meehan, R.N., and Valacia Kirby, R.N., who thereby owed Plaintiff a duty
to provide reasonable medical care.

44. In addition, all Defendants owed Plaintiff a general duty to take
reasonable care in supervising, directing, overseeing, approving, and denying
medical care, recommendations, and orders from Plaintiffs health care
providers.

45. Defendants’ failures and refusals as set forth above to: provide
adequate and appropriate medical treatment for Plaintiffs ongoing back
condition; respond to Plaintiff's multitude of request for medical treatment and
pain medication; transfer Plaintiff to an outside facility for medical treatment
and/or surgery were failures to use ordinary care, and failures to use that
degree of skill and learning ordinarily exercised by members of Defendants’

professions under the same or similar circumstances.

13

Case 5:19-cv-06018-GAF Document 22 Filed 05/09/19 Page 14 of 24
46. Defendants’ negligence directly caused or directly contributed to
cause the damages alleged in Counts 4-7.

WHEREFORE, Plaintiff Regina Williams respectfully asks this Court to
enter judgment in her favor and against Defendants Corizon LLC, Thomas K.
Bredeman, M.D., Karen Epperson, M.D. Stormi Moeller, RN, Jenny Meehan,
R.N., and Valacia Kirby, R.N., for compensatory damages, punitive damages,
her taxable costs and such other legal and equitable relief the Court deems
appropriate, including an order directing Defendants to provide Plaintiff
necessary medical treatment and surgery to Plaintiff for her ongoing back
condition.

COUNT-111 VIOLATION OF DUE PROCESS RIGHTS

For Count III of her Complaint against all Defendants, Plaintiff states as
follows:

47. Plaintiff hereby incorporates paragraphs 1 through 46 above as
though the same were fully set forth at length herein.

48. In every prisoner, Missouri creates the right to have access to a
physician and/or medicine necessary to maintain the health of the prisoner.
RSMo. Section 221.120.

49. Furthermore, Plaintiff is entitled to a grievance procedure at CCC
regarding her complaints of lack of medical treatment.

50. Under the circumstances of Paragraphs 48 and 49, the Due Process

14

Case 5:19-cv-06018-GAF Document 22 Filed 05/09/19 Page 15 of 24
Clause of the Fourteenth Amendment entitles Plaintiff to minimum procedures
appropriate under the circumstances and required by the Due Process Clause
to ensure that the state-created right is not arbitrarily abrogated.

51. Despite Plaintiff informing Defendants of her ongoing back condition
and pain and her need for medical treatment on numerous occasions over a
lengthy period of time, and despite Defendants being made aware of Plaintiff’s
ongoing back condition and pain, Defendants have still not provided Plaintiff
with necessary medical treatment. Additionally, Defendants have not provided
Plaintiff with the necessary pain medication for her serious and ongoing back
condition. At best, Defendants have prescribed pain medication sporadically,
and worse, Defendants have prescribed inappropriate medications not
warranted by Plaintiff's condition or complaints. Furthermore, as is more fully
set forth above, Bredeman arbitrarily stopped Plaintiffs pain medication after
he became aware that Plaintiff filed an institutional grievance against him.

52. Defendants continue to deprive Plaintiff of the right to medical
treatment and medication, as well as access to a meaningful, objective and an
unbiased internal grievance procedure.

53. Due Process must attach to these deprivations of rights.

54. Defendants neither gave Plaintiff a written statement by the
fact-finders as to the evidence relied on and the reasons for the denial of her

medical treatment nor allowed Plaintiff to call witnesses and present evidence

15

Case 5:19-cv-06018-GAF Document 22 Filed 05/09/19 Page 16 of 24
in a hearing before denying her necessary medical treatment. Therefore, every
time that Defendants deprive Plaintiff of one the rights listed in Paragraphs 48
and 49, they violate Plaintiffs Due Process rights guaranteed by the Fourteenth
Amendment.

WHEREFORE, Plaintiff Regina Williams respectfully asks this Court to
enter judgment in her favor and against Defendants Corizon LLC, Thomas K.
Bredeman, M.D., Karen Epperson, M.D. Stormi Moeller, RN, Jenny Meehan,
R.N., and Valacia Kirby, R.N., for compensatory damages, punitive damages,
her taxable costs and such other legal and equitable relief the Court deems
appropriate, including an order directing Defendants to provide Plaintiff
necessary medical treatment and surgery to Plaintiff for her ongoing back
condition.

COUNT-IV VIOLATION OF PLAINTIFF’S EIGHTH AMENDEMENT RIGHTS

For Count IV of her Complaint against all Defendants, Plaintiff states as
follows:

95. Plaintiff hereby incorporates paragraphs 1through 54 above as
though the same were fully set forth at length herein.

56. Plaintiff at all relevant times suffers from and continues to suffer
from a serious and painful ongoing back condition that is causing her and has
caused her to suffer from pain and mental anguish.

27. Defendants have repeatedly failed to provide the Plaintiff with the

16

Case 5:19-cv-06018-GAF Document 22 Filed 05/09/19 Page 17 of 24
necessary medical and surgical care as well as the necessary and correct
medication for her serious ongoing back condition. It is obvious to a layperson
that a doctor’s attention is necessary to properly treat and care for her ongoing
serious back condition as well as provide her the necessary relief from her
constant pain she has and continues to experience.

58. Defendants knew of Plaintiff's medical need and have and continue to
fail to properly provide the necessary and correct medical care and are
therefore deliberately indifferent to Plaintiff's serious medical need.

59. Defendants’ refusal to act caused physical pain and suffering and
mental anguish to Plaintiff.

60. As a direct and proximate result of Defendants’ conduct set forth
herein, Plaintiff has suffered from and continues to suffer from, depression,
panic attacks, excruciating pain, nightmares, increased heart rate, shortness of
breath, headaches and anxiety as well as Post Traumatic Stress Disorder.

61. Defendants’ actions were reckless and callous in disregarding
Plaintiffs rights and constitute an intentional violation of the Eighth
Amendment.

62. Defendants are aware that their refusal and failure to provide the
correct medical treatment is causing Plaintiff's continued pain, suffering, and
mental anguish.

WHEREFORE, Plaintiff Regina Williams respectfully asks this Court to

17

Case 5:19-cv-06018-GAF Document 22 Filed 05/09/19 Page 18 of 24
enter judgment in her favor and against Defendants Corizon LLC, Thomas K.
Bredeman, M.D., Karen Epperson, M.D. Stormi Moeller, RN, Jenny Meehan,
R.N., and Valacia Kirby, R.N., for compensatory damages, punitive damages,
her taxable costs and such other legal and equitable relief the Court deems
appropriate, including an order directing Defendants to provide Plaintiff
necessary medical treatment and surgery to Plaintiff for her ongoing back
condition.

COUNT-V INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS

For Count V of her Complaint against all Defendants, Plaintiff states as
follows:

63. Plaintiff hereby incorporates paragraphs 1 through 62 above as
though the same were fully set forth at length herein.

64. Beginning in on or about July, 2017 while in the custody of the
Missouri Department of Corrections and while confined at the CCC, Plaintiff
has suffered from and continues to suffer from a serious condition involving
her back, which is also causing her excruciating pain and discomfort.

65. Defendants have known about this ongoing serious back condition
since on or about July, 2017 yet, continue to intentionally or recklessly
withhold medical treatment and the proper medication from Plaintiff for which
she has a documented need.

66. Defendants’ conduct is extreme and outrageous, especially

18

Case 5:19-cv-06018-GAF Document 22 Filed 05/09/19 Page 19 of 24
considering the extreme pain that the serious back condition is causing
Plaintiff, as well as a very real risk that Plaintiff may become paralyzed at any
moment if she does not receive the proper medical or surgical treatment.

67. Asa direct and proximate result of Defendants’ conduct set forth
herein, Plaintiff has suffered from and continues to suffer from, depression,
panic attacks, excruciating pain, nightmares, increased heart rate, shortness of
breath, headaches and anxiety as well as Post Traumatic Stress Disorder.

WHEREFORE, Plaintiff Regina Williams respectfully asks this Court to
enter judgment in her favor and against Defendants Corizon LLC, Thomas K.
Bredeman, M.D., Karen Epperson, M.D. Stormi Moeller, RN, Jenny Meehan,
R.N., and Valacia Kirby, R.N., for compensatory damages, punitive damages,
her taxable costs and such other legal and equitable relief the Court deems
appropriate, including an order directing Defendants to provide Plaintiff
necessary medical treatment and surgery to Plaintiff for her ongoing back
condition.

COUNT-VI NEGLIGENT INFLICTION OF EMOTIONAL DISTRESS

For Count VI of her Complaint against all Defendants, Plaintiff states as
follows:

68. Plaintiff hereby incorporates paragraphs 1 through 67 above as
though the same were fully set forth at length herein.

69. As individuals responsible for Plaintiff's medical care, Defendants

19

Case 5:19-cv-06018-GAF Document 22 Filed 05/09/19 Page 20 of 24
have a duty to protect Plaintiff from undue emotional distress.

70. By denying Plaintiff the proper medical and/or surgical care, as well
as the necessary and correct medication for her extreme pain, Defendants
caused Plaintiff to suffer physical and emotional distress.

71. By denying Plaintiff the proper medical and/or surgical care, as well
as the necessary and correct medication for her extreme pain, Defendants
failed to protect Plaintiff from undue emotional distress.

72. Defendants realized or should have realized that their conduct
involved an unreasonable risk of causing emotional distress to the Plaintiff.

73. Asa direct and proximate result of Defendants’ conduct set forth
herein, Plaintiff has suffered from and continues to suffer from, depression,
panic attacks, excruciating pain, nightmares, increased heart rate, shortness of
breath, headaches and anxiety as well as Post Traumatic Stress Disorder.

74. Plaintiffs emotional distress and/or mental injury is medically
diagnosable and is of sufficient severity to be medically significant.

WHEREFORE, Plaintiff Regina Williams respectfully asks this Court to
enter judgment in her favor and against Defendants Corizon LLC, Thomas K.
Bredeman, M.D., Karen Epperson, M.D. Stormi Moeller, RN, Jenny Meehan,
R.N., and Valacia Kirby, R.N., for compensatory damages, punitive damages,
her taxable costs and such other legal and equitable relief the Court deems

appropriate, including an order directing Defendants to provide Plaintiff

20

Case 5:19-cv-06018-GAF Document 22 Filed 05/09/19 Page 21 of 24
necessary medical treatment and surgery to Plaintiff for her ongoing back
condition.
Count-VII Refusal to Provide Timely Medical Treatment and Surgery

For Count VII of her Complaint against all Defendants, Plaintiff states as
follows:

75. Plaintiff hereby incorporates paragraphs 1 through 74 above as
though the same were fully set forth at length herein.

76. Defendants have a duty not to inflict cruel and unusual punishment
on any inmate, including Plaintiff, that are under their care in violation of
Plaintiff's Constitutional rights.

77. Defendants have a duty not to act with deliberate indifference
to serious medical needs of inmates, including Plaintiff, that are under their
care in violation of Plaintiff's Constitutional rights.

78. Defendants breached those duties by:

(a) Providing inadequate or inappropriate medical treatment to Plaintiff
for her ongoing serious back condition and pain;

(b) Failing to timely treat and respond to Plaintiff's complaints of pain
and requests for medical treatment;

(c) Failing to properly follow medical administration procedures;

(d) Failing to refer Plaintiff to appropriate medical specialists;

(e) Knowing that it was both likely and foreseeable that the delay in

21

Case 5:19-cv-06018-GAF Document 22 Filed 05/09/19 Page 22 of 24
treating Plaintiffs serious and ongoing back condition would cause Plaintiff to
continue to endure excruciating pain and further physical impairments to her
back and other areas of her body;

79. Defendants’ failure to take appropriate action and refusal to provide
Plaintiff with medical treatment for her serious and ongoing back condition
directly caused or directly contributed to cause harm to Plaintiff.

80. Plaintiff continues to experience excruciating pain and suffering as a
result of Defendants’ failure to provide her with proper medical treatment.

81. Plaintiff continues to experience harm from the likelihood that
Defendants will continue to deny medical treatment to Plaintiff, as there has
been no declaration that Defendants will honor Plaintiff’s request for necessary
medical treatment and/or surgery.

82. Defendants were acting pursuant to a pattern, practice, policy,
procedure, custom, or regulation established and implemented by Defendants
not to provide or offer necessary medical and surgical procedures to inmates in
order to keep down costs. Defendants acted on their own and in concert
with the other defendants after reaching a mutual understanding.

83. Defendants continue to act with deliberate indifference and in
violation of Plaintiff's Constitutional rights towards Plaintiff's health, welfare,
and severe pain and suffering experienced by Plaintiff on a daily basis by

refusing to declare they will honor Plaintiff's request for necessary medical

22

Case 5:19-cv-06018-GAF Document 22 Filed 05/09/19 Page 23 of 24
treatment and surgery.

WHEREFORE, Plaintiff Regina Williams respectfully asks this Court to
enter judgment in her favor and against Defendants Corizon LLC, Thomas K.
Bredeman, M.D., Karen Epperson, M.D. Stormi Moeller, RN, Jenny Meehan,
R.N., and Valacia Kirby, R.N., for compensatory damages, punitive damages,
her taxable costs and such other legal and equitable relief the Court deems
appropriate, including an order directing Defendants to provide Plaintiff
necessary medical treatment and surgery to Plaintiff for her ongoing back

condition.
JURY TRIAL DEMAND
Plaintiff demands a jury trial, pursuant to the Seventh Amendment to

the Constitution of the United States as to all damages.

Respectfully Submitted,

   

Dated: ) 7 | ;

 

Regin Williams, Plaintiff

23

Case 5:19-cv-06018-GAF Document 22 Filed 05/09/19 Page 24 of 24
